--------------------------------------------------------------------------------

Exhibit 10.3


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SUBORDINATED CREDIT
AGREEMENT (herein called this “Amendment”) is made as of the 29th day of June,
2005, by and among BRIGHAM OIL & GAS, L.P., a Delaware limited partnership (the
“Borrower”), BRIGHAM EXPLORATION COMPANY, a Delaware corporation (“Brigham
Exploration”), BRIGHAM, INC., a Nevada corporation (the “General Partner”), the
lenders party to the Agreement from time to time (the “Lenders”), and THE ROYAL
BANK OF SCOTLAND plc, as Agent (in such capacity, the “Agent”).


W I T N E S S E T H:


WHEREAS, Borrower, Brigham Exploration and General Partner (collectively, the
“Credit Parties”), Agent, and Lenders have entered into that certain Second
Amended and Restated Subordinated Credit Agreement dated as of January 21, 2005
(the “Original Agreement”), for the purposes and consideration therein
expressed, pursuant to which Lenders made and became obligated to make loans to
Borrower, which loans are unconditionally and irrevocably guaranteed by Brigham
Exploration and General Partner (collectively, the “Guarantors”), all as therein
provided;


WHEREAS, Credit Parties, Agent, and Lenders desire to amend the Original
Agreement for the purposes described herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I.
DEFINITIONS AND REFERENCES


Section 1.1.  Defined Terms. Unless the context otherwise requires or unless
otherwise expressly defined herein, the terms defined in the Original Agreement
shall have the same meanings whenever used in this Amendment. As used herein,
the following terms shall have the following meanings:


“Credit Agreement” means the Original Agreement as amended by this Amendment.
 

--------------------------------------------------------------------------------


 
ARTICLE II.
AMENDMENTS


Section 2.1.  Definitions.


(a)  The definitions of “Commitment”, “Commitment Termination Date”, “Margin”,
“Maturity Date”, and “Senior Credit Agreement” contained in Section 1.01 of the
Original Agreement are hereby deleted in their entirety and replaced by the
following:


“Commitment” means, for any Lender, the amount set opposite such Lender's name
on Schedule 1 as its “Commitment”, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Agent pursuant to Section 10.06(c), as such amount
may be reduced or terminated pursuant to Section 2.04 or Article VII or
otherwise under this Agreement. The aggregate amount of the Commitments is
$40,000,000.


“Commitment Termination Date” means the earlier of (a) December 29, 2006 and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII or otherwise under this Agreement.


“Margin” means, as of any date of determination, the applicable percentage set
forth below, determined as a function of the Senior Utilization Percentage and
the aggregate outstanding principal amounts on such date (“Outstanding
Advances”):


Senior
Utilization
Percentage
Outstanding
Advances ≤
$30,000,000
Outstanding
Advances >
$30,000,000 and ≤
$35,000,000
 
Outstanding
Advances >
$35,000,000
≥ 90%
 
3.90%
4.25%
4.50%
≥ 75% and <90%
 
3.90%
4.25%
4.50%
≥ 50% and <75%
 
3.90%
3.90%
3.90%
< 50%
 
3.90%
3.90%
3.90%

 
“Maturity Date” means June 29, 2010.


“Senior Credit Agreement” means the Fourth Amended and Restated Credit Agreement
dated as of June 29, 2005, among the Borrower, Brigham Exploration, the General
Partner, the lenders party thereto from time to time (the “Senior Lenders”),
Bank of America, N.A., as administrative agent for the senior lenders (the
“Senior Agent”) and as issuing lender for the Senior Lenders (the “Issuing
Lender”), Banc of America Securities LLC, as lead arranger, The Royal Bank of
Scotland plc, as co-arranger and as documentation agent (the “Documentation
Agent”), and BNP Paribas, as co-arranger (in such capacity together with the
Royal Bank of Scotland plc in such capacity, the “Co-Arrangers”) and as
Syndication Agent (the “Syndication Agent”).
 
2

--------------------------------------------------------------------------------


 
(b)  Clause (j) of the definition of “Debt”, contained in Section 1.01 of the
Original Agreement is hereby deleted in its entirety and replaced by the
following:


“(j)  any obligations in connection with any volumetric production payments;”


(c)  Clause (c) of the definition of “NPV”, contained in Section 1.01 of the
Original Agreement is hereby deleted in its entirety and replaced by the
following:


“(c)  the pricing assumptions used in determining NPV for any particular
reserves shall be based upon the following price decks: (i) for natural gas, the
Gas Strip Price, provided that if any Gas Strip Price is greater than $4.50 per
MMBtu, the price shall be capped at $4.50 per MMBtu, and (ii) for crude oil, the
Oil Strip Price, provided that if any Oil Strip Price is greater than $30 per
barrel, the price shall be capped at $30 per barrel, and”


(d)  The following definitions are hereby added to Section 1.01 of the Original
Agreement:


“First Amendment” means the First Amendment to Second Amended and Restated
Subordinated Credit Agreement dated as of June 29, 2005, among the Borrower,
Brigham Exploration, the General Partner, the Lenders and the Agent.


“First Amendment Effective Date” means the first Business Day after all
conditions to effectiveness set forth in Section 3.1 of the First Amendment have
been satisfied in accordance with the terms thereof.


“Notice of Borrowing” means a notice of borrowing in the form attached as
Exhibit A to the First Amendment.


“Senior Utilization Percentage” means the “Utilization Percentage” as defined
and in effect at the time in question under the Senior Credit Agreement.


“Unused Subordinated Commitment Amount” means, with respect to a Lender at any
time, such Lender’s Commitment at such time as it may be reduced from time to
time pursuant to Section 2.04 minus, the aggregate outstanding principal amount
of all Advances owed to such Lender at such time.


(e)  The definitions of “Augmenting Lenders”, “Increasing Lender”, “Incremental
Lenders”, “Incremental Commitment Amount” are hereby deleted from Section 1.01
of the Original Agreement.
 
3

--------------------------------------------------------------------------------


 
Section 2.2.     Section 2.01(a) of the Original Agreement is hereby deleted in
its entirety and replaced by the following:


“(a)  Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to (i) make an Advance to the Borrower for a Borrowing
in an aggregate amount of $10,000,000 on the First Amendment Effective Date and
(ii) make Advances to the Borrower from time to time during the period from the
date of the First Amendment Effective Date until the Commitment Termination Date
in an amount for each Lender not to exceed such Lender’s Unused Subordinated
Commitment Amount. Each Borrowing shall be in an aggregate amount not less than
$5,000,000 and in integral multiples of $5,000,000 in excess thereof. Principal
payments made after the Closing Date may not be reborrowed. Each Notice of
Borrowing shall be irrevocable and binding on the Borrower. Any Advance made
after the First Amendment Effective Date shall be made at least three Business
Days after a Notice of Borrowing is received by the Agent.”
 
Section 2.3.        Section 2.01(c) of the Original Agreement is hereby deleted
in its entirety and replaced by the following:


“Intentionally Omitted.”


Section 2.4.       Section 2.03 of the Original Agreement is hereby deleted in
its entirety and replaced by the following:


“Section 2.03.    Method of Borrowing. (a) Each Borrowing shall be made pursuant
to a Notice of Borrowing (or by telephone notice promptly confirmed in writing
by a Notice of Borrowing), given not later than 12:00 p.m. (New York time) by
the Borrower to the Agent in accordance with Section 2.01(a), which shall in
turn give to each applicable Lender prompt notice of such proposed Borrowing by
telecopier or telex. Each Notice of a Borrowing shall be given by telecopier or
telex, confirmed immediately in writing, specifying the information required
therein. In the case of a proposed Borrowing comprised of Eurodollar Rate
Advances, the Agent shall promptly notify each applicable Lender of the
applicable interest rate under Section 2.09(b). Each applicable Lender shall,
before 2:00 p.m. (New York time) on the date of such Borrowing, make available
for the account of its Applicable Lending Office to the Agent at its address
referred to in Section 10.02, or such other location as the Agent may specify by
notice to the Lenders, in same day funds, in the case of a Borrowing, such
Lender’s Pro Rata Share of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Agent shall make such funds available to the Borrower at its account
with the Agent.
 
(b)  Certain Limitations. Notwithstanding anything to the contrary contained in
paragraph (a) above:


(i)  if any Lender shall, at least one Business Day before the date of any
requested Borrowing, or continuation, notify the Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other Governmental Authority asserts that
it is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations under this Agreement to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances, the right of the Borrower to select
Eurodollar Rate Advances from such Lender shall be suspended until such Lender
shall notify the Agent that the circumstances causing such suspension no longer
exist, and the Advance made by such Lender in respect of such Borrowing or
continuation shall be a Base Rate Advance;
 
4

--------------------------------------------------------------------------------


 
(ii)  if the Agent is unable to determine the Eurodollar Rate for Eurodollar
Rate Advances comprising any requested Borrowing, the right of the Borrower to
select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance; and


(c)  Lender Obligations Several. The obligations of the Lenders hereunder to
make Advances and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Advance or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Advance, to purchase its participation or to make its payment under Section
10.04(c).


(d)  Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Advance to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Agent because the conditions to the applicable Borrowing
set forth in Article III are not satisfied or waived in accordance with the
terms hereof, the Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.”


Section 2.5.       Section 2.05 of the Original Agreement is hereby amended by
the following clause (e) thereto:


“(e)    Accrued Interest. Each prepayment under this Section 2.05 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment.”


Section 2.6.      Section 2.08 of the Original Agreement is hereby deleted in
its entirety and replaced by the following:


“Section 2.08    Fees.


(a)  Commitment Fees. The Borrower agrees to pay to the Agent for the account of
each Lender a commitment fee at a per annum rate equal to 0.750% for commitment
fees on the average daily Unused Subordinated Commitment Amount of such Lender,
from the date of this Agreement until the Commitment Termination Date. The
commitment fees shall be due and payable quarterly in arrears on the last day of
each March, June, September, and December commencing on September 30, 2005 and
continuing thereafter through and including the Commitment Termination Date.


5

--------------------------------------------------------------------------------


 
(b)     Advance Fees. The Borrower agrees to pay to the Agent for the account of
the Lenders in connection with any Advances hereunder, a fee in an amount equal
to 0.50% multiplied by the amount of such Advance. Such fee shall be due and
payable on the date of any Advance after the Advance on the First Amendment
Effective Date.”


Section 2.7.       Section 2.09(c) of the Original Agreement is hereby deleted
in its entirety and replaced by the following:


“(c)    Usury Recapture.


(i)  If, with respect to any Lender, the effective rate of interest contracted
for under the Subordinated Loan Documents, including the stated rates of
interest and fees contracted for hereunder and any other amounts contracted for
under the Subordinated Loan Documents which are deemed to be interest, at any
time exceeds the Maximum Rate, then the outstanding principal amount of the
loans made by such Lender hereunder shall bear interest at a rate which would
make the effective rate of interest for such Lender under the Subordinated Loan
Documents equal the Maximum Rate until the difference between the amounts which
would have been due at the stated rates and the amounts which were due at the
Maximum Rate (the “Lost Interest”) has been recaptured by such Lender.


(ii)  If, when the loans made hereunder are repaid in full, the Lost Interest
has not been fully recaptured by such Lender pursuant to the preceding
subsection (i), then, to the extent permitted by law, for the loans made
hereunder by such Lender the interest rates charged under this Section 2.09
shall be retroactively increased such that the effective rate of interest under
the Subordinated Loan Documents was at the Maximum Rate since the effectiveness
of this Agreement to the extent necessary to recapture the Lost Interest not
recaptured pursuant to the preceding sentence and, to the extent allowed by law,
the Borrower shall pay to such Lender the amount of the Lost Interest remaining
to be recaptured by such Lender.


(iii)  NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT AND THE
SUBORDINATED LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH LENDER
AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS. ACCORDINGLY,
IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION WHICH
CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL
BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER’S OPTION
BE APPLIED TO THE OUTSTANDING AMOUNT OF THE ADVANCES MADE HEREUNDER BY SUCH
LENDER OR BE REFUNDED TO THE BORROWER.”
 
6

--------------------------------------------------------------------------------


 
Section 2.8.   Section 3.01 of the Original Agreement is hereby amended by
adding the following new clause (k) at the end of such Section:


“(k)     Notice of Borrowing. The Agent shall have received a Notice of
Borrowing with the appropriate insertions and executed by a duly authorized
Responsible Officer of the General Partner.”


Section 2.9. Section 5.06(g) of the Original Agreement is hereby deleted in its
entirety and replaced by the following:


“(g)    Annual Capital Expenditures Budget. As soon as available and in any
event prior to February 28, a one-year capital expenditure projection for
Brigham Exploration and its Subsidiaries in form and substance acceptable to the
Agent for the following fiscal year;”


Section 2.10. Section 5.06(k) of the Original Agreement is hereby deleted in its
entirety and replaced by the following:


“(k)     Securities Law Filings and other Public Information. Promptly, upon its
becoming available, each financial statement, notice, proxy material, reports
and other information which any Credit Party sends to the holders of its
respective public securities generally, files with the SEC (excluding routine
correspondence and drafts of proposed filings, such as registration statements),
or otherwise makes available to the public or the financial community
generally;”


Section 2.11. Sections 5.15(a) and 5.15(b) of the Original Agreement are hereby
deleted in their entirety and replaced by the following:


“(a)  The Borrower shall deliver to the Agent and each of the Lenders on or
before each April 1, beginning April 1, 2006, an Independent Engineering Report
dated effective as of the immediately preceding December 31, together with such
other reports, data and supplemental information as may be reasonably requested
by the Agent with respect to the Oil and Gas Properties included or to be
included in the calculation of Total NPV hereunder.


(b)  The Borrower shall deliver to the Agent and each Lender on or before each
October 1, beginning October 1, 2005, an Internal Engineering Report dated
effective as of the immediately preceding June 30, together with such other
reports, data and supplemental information as may be reasonably requested by the
Agent with respect to the Oil and Gas Properties included or to be included in
the calculation of Total NPV hereunder.”


Section 2.12.      Section 6.18 of the Original Agreement is hereby deleted in
its entirety and replaced by the following:


7

--------------------------------------------------------------------------------


 
“Section 6.18 Current Ratio. Brigham Exploration shall not permit the ratio of
(a) its consolidated current assets of Brigham Exploration and its consolidated
Subsidiaries to (b) their consolidated current liabilities to be less than 1.00
to 1.00 at any time. For purposes of this Agreement, “consolidated current
assets” and “consolidated current liabilities” shall be determined in accordance
with GAAP, except that (x) consolidated current assets and consolidated current
liabilities will be calculated without including any amounts resulting from the
application of FASB Statements 133 or 143, (y) the Unused Commitment Amount (as
defined in the Senior Credit Agreement) and the Unused Subordinated Commitment
Amount shall be treated as a consolidated current assets, and (z) the
consolidated current liabilities will exclude current maturities of long-term
debt.”


Section 2.13.     Section 10.04 of the Original Agreement is hereby deleted in
its entirety and replaced by the following:


“Section 10.04 Expenses; Indemnity; Damage Waiver.


(a)  Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Subordinated Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all out
of pocket expenses incurred by the Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Agent or any Lender), and shall
pay all fees and time charges for attorneys who may be employees of the Agent or
any Lender, in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Subordinated Loan Documents,
including its rights under this Section, or (B) in connection with the Advances
made, including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances.


(b)  Indemnification by the Borrower. The Borrower shall indemnify the Agent
(and any sub-agent thereof) and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Subordinated Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any
Advance or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Subordinated Loan Document, if the Borrower or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
8

--------------------------------------------------------------------------------


 
(c)  Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.03(e).


(d)  Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Subordinated Loan Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Subordinated Loan Documents or the transactions
contemplated hereby or thereby.


(e)  Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
9

--------------------------------------------------------------------------------


 
(f)  Survival. The agreements in this Section shall survive the resignation of
the Agent, the replacement of any Lender, the termination of the aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Subordinated Obligations.”


Section 2.14.     Section 10.06 of the Original Agreement is hereby amended by
adding the following clauses (h) and (i) to the end of such Section:


(h)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Subordinated Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(i)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Agent and the Borrower (an “SPC”) the option to
provide all or any part of any Advance that such Granting Lender would otherwise
be obligated to make pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Advance, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Advance, the Granting Lender shall be obligated to make such
Committed Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Agent as is required under Section 2.10(b)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Sections 2.13 and 2.14), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Subordinated Loan Document, remain the lender of record
hereunder. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by such Granting Lender. In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Agent and with the
payment of a processing fee of $3500, assign all or any portion of its right to
receive payment with respect to any Advance to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.”




10

--------------------------------------------------------------------------------


 
Section 2.15.      Article X of the Original Agreement is hereby amended by
adding the following Section 10.11and 10.12:


“Section 10.11 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Agent or any Lender, or the Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any applicable bankruptcy, insolvency, reorganization,
moratorium, or similar law affecting creditors’ rights generally and by general
principles of equity or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Subordinated Obligations and the termination of this Agreement
 
Section 10.12 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act.


Section 2.16.    Schedule 1 to the Original Agreement is hereby deleted in its
entirety and replaced by Schedule 1 attached to this Amendment.


ARTICLE III.
CONDITIONS TO EFFECTIVENESS OF THE AMENDMENT


Section 3.1.               Effective Date. This Amendment shall become effective
as of the date first above written when Agent shall have received all of the
following:


(a)  this Amendment, duly authorized, executed and delivered by the Credit
Parties, Agent, and each Lender, and in form and substance satisfactory to
Agent;


(b)  an Amended and Restated Subordinated Note payable to the order of each
Lender in the amount of its Commitment;


11

--------------------------------------------------------------------------------



 
(c)  a favorable opinion dated as of the date of this Amendment of Thompson &
Knight L.L.P., counsel to the Credit Parties, in form and substance satisfactory
to the Agent covering such matters as any Lender through the Agent may
reasonably request;


(d)  copies of all amendments to the Senior Loan Documents and the Intercreditor
and Subordination Agreement required to permit the execution, delivery and
performance of the Credit Agreement, in form and substance satisfactory to
Agent;


(e)  copies, certified as of the date of this Agreement by a Responsible Officer
or the secretary or an assistant secretary of the Borrower of (A) the
resolutions of the applicable governing body of the Borrower approving this
Amendment, (B) the organizational documents of the Borrower (to the extent the
same have changed since copies thereof were delivered in connection with the
Original Agreement), and (C) all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment;


(f)  certificates of a Responsible Officer or the secretary or an assistant
secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Amendment;


(g)  copies, certified as of the date of this Agreement by a Responsible Officer
or the secretary or an assistant secretary of each Guarantor of (A) the
resolutions of the applicable governing body of such Guarantor approving the
Amendment, (B) the organizational documents of such Guarantor (to the extent the
same have changed since copies thereof were delivered in connection with the
Original Agreement), and (C) all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment;


(h)  a certificate of the secretary or an assistant secretary of each Guarantor
certifying the names and true signatures of officers of such Guarantor
authorized to sign this Amendment, the Security Instruments and the other Loan
Documents to which such Guarantor is a party;
 
(i)  payment of the reasonable fees and disbursements of Baker & McKenzie LLP
relating to this Amendment as provided in Section 10.04 of the Credit Agreement
(provided that if such fees and disbursements have not been invoiced to the
Borrower at least one day prior to the delivery of this Amendment, such payment
will not be a condition to the effectiveness hereof and the Borrower will pay
such fees and disbursements promptly after receipt of such an invoice);


(j)  the pay to the Agent of the fees described the letter dated June 29, 2005
among the Borrower and the Agent; and


(k)  such other documents as Agent may reasonably request.
 
12

--------------------------------------------------------------------------------


 
ARTICLE IV.
MISCELLANEOUS


Section 4.1.     Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Without in any way
modifying or limiting the foregoing, each of the undersigned Guarantors hereby
(a) consents to the provisions of this Amendment and the transactions
contemplated herein, and (b) ratifies and confirms its guaranty obligations made
by it in favor of Agent for the benefit of each Lender pursuant to and in
accordance with Article VIII of the Credit Agreement, and agrees that its
obligations and covenants thereunder are unimpaired hereby and shall remain in
full force and effect. Any reference to the Credit Agreement in any Subordinated
Loan Document shall be deemed to be a reference to the Original Agreement as
hereby amended. The Subordinated Loan Documents, as they may be amended or
affected by this Amendment, are hereby ratified and confirmed in all respects.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Subordinated Note, or any other
Subordinated Loan Document nor constitute a waiver of any provision of the
Credit Agreement, the Subordinated Note, or any other Subordinated Loan
Document.


Section 4.2.     Survival of Agreements. All representations, warranties,
covenants and agreements of the Credit Parties herein shall survive the
execution and delivery of this Amendment and the performance hereof, including
without limitation the making, granting or maintenance of the Advances, and
shall further survive until all of the Subordinated Obligations are paid in
full. All statements and agreements contained in any certificate or instrument
delivered by any Credit Party hereunder or under the Credit Agreement to any
Lender shall be deemed to constitute representations and warranties by, and/or
agreements and covenants of, such Credit Party under this Amendment and under
the Credit Agreement.


Section 4.3.      Subordinated Loan Documents. This Amendment is a Subordinated
Loan Document, and all provisions in the Credit Agreement pertaining to
Subordinated Loan Documents apply hereto.


Section 4.4.      GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 4.5.      Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.


THIS AMENDMENT AND THE OTHER SUBORDINATED LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.


13

--------------------------------------------------------------------------------


 
[Signatures on Following Page]




14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.





   BRIGHAM OIL & GAS, L.P.      
/s/ Eugene B. Shepherd, Jr.
     
Executive Vice President &
     
Chief Financial Officer
             BRIGHAM EXPLORATION COMPANY      
/s/ Eugene B. Shepherd, Jr.
     
Executive Vice President &
     
Chief Financial Officer
             BRIGHAM, INC.      
/s/ Eugene B. Shepherd, Jr.
     
Executive Vice President &
     
Chief Financial Officer
             THE ROYAL BANK OF SCOTLAND plc,      as Agent and Lender      
/s/ Phillip R. Ballard
     
Senior Vice President
 

 
15

--------------------------------------------------------------------------------


 
 
EXHIBIT A


NOTICE OF BORROWING
 


[Date]


 
The Royal Bank of Scotland plc, as Agent
101 Park Avenue, 12th Floor
New York, New York 10118


Attention: ___________________


Ladies and Gentlemen:


The undersigned, Brigham Oil & Gas, L.P., a Delaware limited partnership
(“Borrower”), refers to the Second Amended and Restated Credit Agreement dated
as of January 21, 2005, as amended by the First Amendment to Second Amended and
Restated Credit Agreement dated as of June 29, 2005 (as the same may be amended
or modified from time-to-time, the “Credit Agreement,” the defined terms of
which are used in this Notice of Borrowing unless otherwise defined in this
Notice of Borrowing) among the Borrower, Brigham Exploration Company, a Delaware
corporation, Brigham, Inc., a Nevada corporation, the lenders party thereto (the
“Lenders”), and The Royal Bank of Scotland plc, as agent (the “Agent”), and
hereby gives you irrevocable notice pursuant to Section 2.03(a) of the Credit
Agreement that the undersigned hereby requests a Borrowing, and in connection
with that request sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.03(a) of the Credit
Agreement:



 
(a)
The Business Day of the Proposed Borrowing is _____________, _____.




 
(b)
The aggregate amount of the Proposed Borrowing is $____________.



The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:



 
(i)
the representations and warranties contained in Article IV of the Credit
Agreement and each of the other Subordinated Loan Documents are true and correct
in all material respects, on and as of the date of the Proposed Borrowing,
before and after giving effect to such Proposed Borrowing and to the application
of the proceeds therefrom, as though made on the date of the Proposed Borrowing
(unless such representations and warranties are stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);




--------------------------------------------------------------------------------


 
 
(ii)
no Default has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom; and




 
(iii)
after giving effect to such Proposed Borrowing, the Borrower is in compliance
with Sections 6.18, 6.19 and 6.22 of the Credit Agreement.




 
Very truly yours,
                        BRIGHAM OIL & GAS, L.P                                  
            BRIGHAM, Inc., its general partner        
/s/ Eugene B. Shepherd, Jr
       
Executive Vice President &
       
Chief Financial Officer
 

 
2

--------------------------------------------------------------------------------